EXHIBIT 10.9

EXPLORATION AND DEVELOPMENT AGREEMENT

This Exploration and Development Agreement (“Agreement”), dated and effective
the 21st day of November, 2005 (the “Effective Date”), is entered into by and
between Ohio Triangle, L.P., a Texas limited partnership (“Ohio Triangle”) and
GEM-CBM Company f/k/a Harken Gulf Exploration Company, a Delaware corporation
(“GEM”). Ohio Triangle and GEM are sometimes referred to individually as a
“Party”, and collectively as “Parties.” Ute Oil Company, d/b/a. A.C.T. Operating
Company, a Texas corporation (“Ute Oil”) is a party to this Agreement because it
is to be designated as Operator under the applicable operating agreement and,
therefore, will be bound by this Agreement.

RECITALS

WHEREAS, Ohio Triangle and GEM have identified a particular area of land located
in the State of Ohio, described as the “Triangle Prospect Area”, which is
believed to be prospective for hydrocarbon exploration and more particularly
coalbed methane; and

WHEREAS, the Parties desire to jointly explore and develop the Triangle Prospect
Area in accordance with the terms and provisions of this Agreement;

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by all parties, Ohio Triangle and
GEM hereby agree as follows:

ARTICLE I.

AGREEMENT TO PARTICIPATE

1.1 Ohio Triangle and GEM each agrees to participate in the Triangle Prospect
Area as set forth in this Agreement, according to the terms and provisions set
forth in this Agreement, and all Exhibits hereto.

ARTICLE II.

TRIANGLE PROSPECT AREA

2.1 The Triangle Prospect Area. The Triangle Prospect Area consists of the
lands, located in Carroll, Jefferson, and Harrison Counties, Ohio, and included
within the red outline on the map as Exhibit A hereto. The only depth
restriction applied to the Triangle Prospect Area shall be those, if any,
contained in the applicable Leases (as hereinafter defined), those leases
acquired in Phase II (as hereinafter defined), and in leases acquired pursuant
to Section 5.4.

2.2 Leases. Ohio Triangle is the current beneficial owner of certain Oil, Gas,
Coalseam Gas, and Coal Bed Methane Leases covering approximately
                 gross acres of land within the Triangle Prospect Area, which
are depicted in yellow on Exhibit A and which are

 

1



--------------------------------------------------------------------------------

more particularly described on Exhibit B hereto. The Oil, Gas, Coalseam Gas, and
Coal Bed Methane Leases which are identified in Exhibit B are, sometimes,
collectively referred to as the “Leases.”

ARTICLE III.

DEVELOPMENT OF THE TRIANGLE PROSPECT AREA

3.1 Exploration Phases. Ohio Triangle and GEM shall initially explore and
develop the Triangle Prospect Area in three (3) phases, in accordance with the
terms of this Agreement. “Phase I” shall mean and refer to all the obligations
and rights of all Parties in Section 3.2, along with the activities described
therein. “Phase II” shall mean and refer to all the obligations and rights of
all Parties in Section 3.3, along with the activities described therein. “Phase
III” shall mean and refer to all the obligations and rights of all Parties in
Section 3.4, along with the activities described therein. Phase I, Phase II,
Phase III and the Subsequent Operations (as defined hereinafter) shall
constitute the “Project.” GEM agrees to pay to Ohio Triangle for the purchase of
GEM’s proportionate share (as set forth in Section 4.1 below) of the Leases the
total sum of Five Hundred Thousand and No/100 Dollars ($500,000.00) which shall
be paid in three (3) installments in accordance with the terms set forth in
Sections 3.2, 3.3 and 3.4.

3.2 Phase I. Contemporaneous with the execution of this Agreement, GEM shall pay
to Ohio Triangle the sum of One Hundred Thousand And No/100 Dollars
($100,000.00) as the first payment of the initial Lease costs (“First Lease
Payment”). Said First Lease Payment shall be via wire transfer of immediately
available funds to the banking coordinates identified, in writing by Ohio
Triangle. Subject to Section 9.16 of this Agreement, failure by GEM to timely
make said payment shall cause this Agreement to terminate and become null and
void as between the Parties.

(a) Within ninety (90) days following execution of this Agreement, GEM shall
direct the Operator to commence the drilling of                          core
holes to be located in the Triangle Prospect Area. The                         
core holes (each a “Phase I Core Hole,” and together with any other core holes
drilled during Phase I, the “Phase I Core Holes”) shall be continuous wireline
retrievable whole core holes which shall be drilled from the shallowest to the
deepest structural position on the Triangle Prospect Area. Each Phase I Core
Hole will be drilled to a depth sufficient to penetrate the #5 coal (as
determined by GEM),                                     
                                                                         
                                                                             
                                                                  
                                                      , and at the written
request of GEM, may be drilled deeper. The Phase I Core Holes will be drilled on
the Leases or on such other lands as may be acquired by the Operator, at GEM’s
cost, which is agreed to between the Parties. Commencement of the operations for
the Phase I Core Holes is expressly subject to the Operator’s receipt of
permission from all applicable federal, state and local governmental
authorities, rig and ancillary equipment availability. GEM may choose to direct
the Operator to drill more                                  Phase I Core Holes
at a location and at a depth to be determined by GEM, the drilling of additional
Phase I Core Holes shall also be considered to be a part of Phase I for all
purposes under this Agreement. All Phase I Core Holes shall be plugged and
abandoned in compliance with all state and federal rules, regulations and/or
procedures and in accordance with standard industry customs and

 

2



--------------------------------------------------------------------------------

practices. The plugging and abandonment of all Phase I Core Holes shall also be
considered to be part of Phase I for all purposes under this Agreement.

(b) In conjunction with the Phase I Core Hole operations, the Operator will use
its best efforts to collect a sufficient quantity of coal samples in gas
desorption canisters. Thereafter, the Operator shall have all Phase I Core Hole
samples analyzed by a laboratory approved by the Parties. The analysis will
include, without limitation, gas content, gas and coal qualitative analyses, and
desorption isotherm determination. The Operator shall obtain reports of such
laboratory analysis and shall deliver such reports to the Parties no later than
ten (10) days after receipt of the reports. Within thirty (30) days of the
completion of the Phase I Core Holes and the delivery of the laboratory analysis
of all samples taken in the Triangle Prospect Area, the Operator and Ohio
Triangle shall prepare and deliver to GEM a report detailing the Operator’s
recommendations (which shall account for environmental issues) for Phase II of
the Triangle Prospect (hereinafter referred to as the “Phase I Report”). The
Phase I Report shall account for all aspects of the Phase II Pilot Projects (as
defined hereinafter), which shall include, with out limiting the generality of
the foregoing, location of each pilot project, schedule for drilling of all
wells and construction of facilities, location of each well to be drilled
(including surface and bottomhole locations, if applicable), all zones to be
tested, drill depth of each well, prognosis of drilling operations for each
well, method of drilling each well, completion procedures to be utilized for
each well, any stimulation procedures to be utilized, equipping of each well,
electrical services, production facilities, flowlines, gathering systems and
facilities, compression, dehydration and other treating facilities, pipeline
taps, transmission lines and facilities. GEM shall have thirty (30) days after
receiving the Phase I Report from the Operator and Ohio Triangle to elect to
proceed with Phase II (the “Phase II Election Window”) and must make such
election pursuant to the terms of Section 3.2(d). Within the Phase II Election
Window, GEM shall review the Phase I Report and make any modifications to the
recommendations (the “Phase I Report Modifications”) set forth in the Phase I
Report. Notwithstanding the foregoing, GEM’s modifications, if any, shall be
solely limited to the technical aspects of the Phase I Report, and shall in no
manner modify or change the schedule for the drilling or construction of
facilities set forth in the Phase I Report. If GEM does not deliver any Phase I
Report Modifications within the Phase II Election Window, it shall be deemed to
have no Phase I Report Modifications, and the Phase I Report shall stand as it
was submitted to GEM. However, if, within the Phase II Election Window, GEM
delivers to Ohio Triangle, written Phase I Modifications, then the version
submitted by the Operator and Ohio Triangle along with the Phase I Report
Modifications shall constitute the Phase I Report. Unless mutually agreed to by
the Ohio Triangle and GEM, no Phase I Report Modifications shall have the effect
of extending the time of the Phase II Election Window.

(c) Following the execution of this Agreement and within ten (10) days of the
receipt by GEM of the written request by Ohio Triangle, GEM shall deliver to the
Operator, a fully executed Authority For Expenditure (“AFE I”) attached hereto
as Exhibit C. GEM shall pay to the Operator the total AFE I amount within thirty
(30) days from its delivery of the fully executed AFE I. Subject to Section 9.16
of this Agreement, failure by GEM to timely make said payment shall cause this
Agreement to terminate and become null and void as between the Parties. Subject
to the provisions of Section 3.7 below, GEM is responsible for all of the actual

 

3



--------------------------------------------------------------------------------

costs incurred even if they exceed the amounts shown in the AFE I, and all such
costs actually paid or credited shall be considered in the calculation of the
Carried Interest Amount (as defined below). All costs in excess of the AFE I
shall be billed to GEM in accordance with the provisions of the Triangle
Prospect Joint Operating Agreement and shall be paid by GEM within fifteen
(15) days of receipt of an invoice for any such costs. At the end of operations
for Phase I, any overpayment will be returned, unless GEM elects otherwise, and
any underpayment will be paid promptly.

(d) GEM shall have the option, but not the obligation, to elect to proceed with
Phase II of the Triangle Prospect. GEM must provide Ohio Triangle with written
notice of its election to proceed with Phase II within the Phase II Election
Window. If GEM fails to respond within the Phase II Election Window, Ohio
Triangle shall send GEM a termination notice. If GEM fails to elect to proceed
with Phase II following three (3) business days after receipt of such
termination notice, then GEM shall be deemed to have elected not to proceed with
Phase II, and this Agreement shall terminate and be null and void as of the date
that the Phase II Election Window expired.

3.3 Phase II. If GEM elects to participate in Phase II, it shall pay to Ohio
Triangle, within ten (10) days of receipt by Triangle of GEM’s written election
to participate, the sum of Two Hundred Thousand And No/100 Dollars ($200,000.00)
as the second payment of the initial Lease costs (“Second Lease Payment”). Said
payment shall be via wire transfer of immediately available funds to the banking
coordinates identified in writing by Ohio Triangle. Subject to Section 9.16,
GEM’s failure to pay timely shall cause this Agreement to terminate and become
null and void as between the Parties.

(a) Within ten (10) days after GEM’s written election to participate in Phase
II, the Operator shall submit to GEM a                      AFE in the amount of
Five Hundred Thousand and No/100 Dollars ($500,000.00) which will be payable by
GEM to the Operator as follows: (i) the first payment in the amount of
$200,000.00 shall be paid within thirty (30) days from its receipt by GEM of the
                     AFE; (ii) the second payment in the amount of $150,000.00
shall be paid to the Operator within twenty (20) days from GEM’s receipt of
written notice that the Operator has spent seventy five percent (75%) of the
first payment; (iii) the third and final payment in the amount of $150,000.00
shall be paid within thirty (30) days from GEM’s receipt of written notice that
the Operator has spent seventy five percent (75%) of the second payment. Subject
to Section 9.16 of this Agreement, failure by GEM to timely make each such
payment shall

 

4



--------------------------------------------------------------------------------

cause this Agreement to terminate and become null and void as between the
Parties. Subject to the provisions of Section 3.7 below, GEM is responsible for
all of the                                           costs incurred in
accordance with the provisions of this Section 3.3(a), even if they exceed the
amounts shown in                                           AFE, and all such
costs actually paid or credited shall be considered in the calculation of the
Carried Interest Amount. At the end of operations for Phase II, any overpayment
will be returned, unless GEM elects otherwise, and any underpayment will be paid
promptly.                                                               Phase II
shall be considered by the Parties as completed upon the acquisition of
Additional Acreage covering                                           acres
                                         , or two hundred forty (240) days after
Ohio Triangle’s receipt of the Second Lease Payment, whichever is the first to
occur.

(b) Within sixty (60) days of the completion of the lease acquisition portion of
Phase II, the Operator shall commence operations for Phase II which will consist
of                      pilot projects. The first pilot project (the “First
Pilot Project”) shall be at a location in the general vicinity of a Phase I Core
Hole and will consist of five (5) wells in a “five-spot” pattern spaced on 40
acres, more or less, per well. The second pilot project (the “Second Pilot
Project”; together with the First Pilot Project, referred to as the “Phase II
Pilot Projects”) shall be located in the general vicinity of where a Phase I
Core Hole (but a different Phase I Core Hole than chosen for the First Pilot
Project) and will consist of five (5) wells in a “five-spot” pattern spaced on
40 acres, more or less, per well. The purpose of Phase II will be to determine
the commercial viability of actual producing wells in the Triangle Prospect
Area. The Parties agree to market and sell, to the extent commercially viable,
all liquid and gaseous hydrocarbons produced and save from Phase II wells. The
Operator, within ninety (90) days after completion of the Phase II Pilot
Projects, or other such time as may be mutually agreed between GEM and Ohio
Triangle not to exceed one hundred eighty (180) days after completion of the
Phase II Pilot Projects, shall prepare and deliver to Ohio Triangle and GEM a
report detailing the Operator’s recommendations (which shall account for, among
other things, environmental issues, if any) for Phase III of the Triangle
Prospect (hereinafter referred to as the “Phase II Report”). The Phase II Report
shall account for all aspects of the development drilling of the Triangle
Prospect Area, which shall include a development plan scheduling the drilling
and development of the Triangle Prospect Area, which shall include without
limiting the generality of the foregoing, a schedule for drilling of all wells,
a schedule for the construction of gathering, production, and treatment
facilities, location of all wells to be drilled (including surface and
bottomhole locations, if applicable), all zones to be tested, drill depth of
each well, prognosis of drilling operations for each well, method of drilling
each well, completion procedures to be utilized for each well, any stimulation
procedures to be utilized, equipping of each well, electrical services,
production facilities, flowlines, gathering systems and facilities, compression,
dehydration and other treating facilities, pipeline taps, transmission lines and
facilities and any other operations necessary to the development of the Triangle
Prospect Area. GEM shall have thirty (30) days after receiving the Phase II
Report from the Operator and Ohio Triangle to elect to proceed with Phase III
(the “Phase III Election Window”) and must make the election pursuant to the
terms of Section 3.3(b). Within the Phase III Election Window, GEM shall review
the Phase II Report and make any modifications to the recommendations (the
“Phase II Report Modifications”) set forth in the Phase II Report.
Notwithstanding the foregoing, GEM’s modifications, if any, shall be

 

5



--------------------------------------------------------------------------------

solely limited to technical aspects of the Phase II Report, and shall in no way
modify or change the schedule for the drilling of wells or construction of
production, gathering, or treating facilities as set forth in the Phase II
Report. If GEM does not deliver the Phase II Report Modifications within the
Phase III Election Window, then GEM shall be deemed to have no modifications to
the Phase II Report, and the Phase II Report shall stand as it was submitted to
GEM. However, if, within the Phase III Election Window, GEM delivers to Ohio
Triangle written Phase II Report Modifications, then the version submitted by
the Operator along with GEM’s Phase II Report Modifications shall constitute the
Phase II Report. . Unless mutually agreed to by the Ohio Triangle and GEM, no
Phase II Report Modifications shall have the effect of extending the time of the
Phase III Election Window.

(i) Within ten (10) days after the written request of Ohio Triangle, following
GEM’s written election to participate in Phase II, GEM shall execute and deliver
to the Operator the Authority For Expenditure II (“AFE II”) for 100% of the
estimated costs for the First Pilot Project which is attached hereto as Exhibit
D. AFE II may be modified by the Operator to account for any increase or
reduction in third party services prices that may have incurred prior to the
execution of the AFE II. In the event AFE II is modified Ohio Triangle shall
submit the modified AFE II along with the request. GEM shall pay to the Operator
the 100% of AFE amounts for tangible and intangible costs within thirty
(30) days from its delivery of the fully executed AFE. That portion of the AFE
attributable to field facilities cost shall be paid within five (5) business
days of GEM’s receipt of a written request from the Operator. Subject to
Section 9.16 of this Agreement, failure by GEM to timely execute and deliver AFE
II or make said payment shall cause this Agreement to terminate and become null
and void as between the Parties.

(ii) After the fifth well in the First Pilot Project has been spudded, the
Operator shall submit an additional AFE (“AFE III”) for 100% of the estimated
costs for the Second Pilot Project. GEM shall deliver a fully executed AFE III
to the Operator within ten (10) days after the receipt of AFE III from the
Operator. GEM shall pay to the Operator the 100% of the AFE amounts for tangible
and intangible costs within thirty (30) days from its delivery of the fully
executed AFE III. Should GEM elect not to proceed with the Second Pilot Project
or, if GEM fails to return the executed AFE III to the Operator within the
specified time, then Ohio Triangle shall send GEM a written termination notice.
If GEM fails to deliver the executed AFE III within three (3) business days
after receipt of a termination notice, then GEM shall be deemed to have elected
not to proceed with the Second Pilot Project and with Phase III and this
Agreement shall terminate and be null and void except, with respect to the wells
drilled in the First Pilot Project. GEM shall earn an assignment of a forty
(40) acre production unit, as to all depths, surrounding each well drilled and
completed in the First Pilot Project. Said forty (40) acre production unit shall
be the closest quarter (1/4) quarter (1/4) section of land surrounding each such
well.

(iii) Subject to the provisions of Section 3.7 below, GEM is responsible for all

 

6



--------------------------------------------------------------------------------

of the costs incurred even if they exceed the amounts shown in AFE II or AFE
III, and all such costs actually paid or credited shall be considered in the
calculation of the Carried Interest Amount. At the end of operations for Phase
II, any overpayment will be returned, unless GEM elects otherwise, and any
underpayment will be paid promptly.

(c) GEM shall have the option, but not the obligation, to elect to proceed with
Phase III of the Triangle Prospect. GEM must provide Ohio Triangle with written
notice of its election to proceed with Phase III within the Phase III Election
Window. If GEM fails to respond within the Phase III Election Window, then Ohio
Triangle shall send GEM a written termination notice. If GEM fails to elect to
proceed within three (3) days after receipt of a termination notice, then GEM
shall be deemed to have elected not to proceed with Phase III and this Agreement
shall terminate and be null and void as of the date that the Phase III Election
Window expired except, with respect to the wells drilled in Phase II, as to a
forty (40) acre production unit, as to all depths, for each well drilled and
completed in the Triangle Prospect Area in Phase II. Said forty (40) acre
production unit shall be the closest quarter (1/4) quarter (1/4) section of land
surrounding each such well.

3.4 Phase III. If GEM elects to participate in Phase III, it shall pay to Ohio
Triangle, within ten (10) days of receipt by Ohio Triangle of GEM’s written
election to participate, the sum of Two Hundred Thousand And No/100 Dollars
($200,000.00) as the third and final payment of the initial Lease costs (“Third
Lease Payment”). Said payment shall be via wire transfer of immediately
available funds to the banking coordinates identified, in writing by Ohio
Triangle. Subject to Section 9.16, GEM’s failure to pay timely shall cause this
Agreement to terminate and become null and void as between the Parties.

(a) Notwithstanding the operator replacement provisions in the Triangle Prospect
Operating Agreement, GEM shall have the option at any time, after GEM makes the
Third Lease Payment and after consultation with Ohio Triangle, to become the
contract operator or to appoint a designee as contract operator. For the
purposes of this Agreement the term “Contract Operator” shall mean GEM, if it
elects to become the contract operator or its designee contract operator and
shall not be interchanged with the term “Operator” as hereinafter defined. If
GEM elects to become the Contract Operator, then Ohio Triangle and the Operator
shall be obligated to take all reasonably necessary actions to make GEM or a
designee the contract operator for the Triangle Prospect Area for the purposes
of this Agreement; such contract operating agreement shall be consistent with
industry standards, have a term of one year (and may be renewable, unless
terminated earlier by Ohio Triangle pursuant to Section 3.4(c) hereinbelow),
provide that all Overhead charges under the Triangle Prospect Operating
Agreement shall be paid to the Contract Operator, but shall provide for
distribution of production revenues by the Contract Operator only if the first
purchaser of production who is not a Party, refuses to distribute directly to
the Parties. If GEM elects to become the Contract Operator or elects a designee
to be the Contract Operator, neither GEM nor its designee shall in any manner
change or modify the scheduling or implementation of the Phase II Report or
change or modify any AFE previously submitted to GEM pursuant to the terms of
this Agreement.

 

7



--------------------------------------------------------------------------------

(b) Within ninety (90) days of Ohio Triangle’s receipt of the Third Lease
Payment, the Operator shall commence operations for Phase III, in accordance
with the Phase II Report. The Phase III operations will begin the development
drilling of the Triangle Prospect Area. Phase III will end at the point in time
when GEM has met the Carried Interest Amount as defined in Section 3.5 below.

(c) In addition to the payment of the Third Lease Payment, GEM shall pay all of
the costs for all operations to be conducted in Phase III until GEM has paid the
Carried Interest Amount. Subject to the provisions of Section 3.7, GEM shall pay
100% of the actual costs incurred for Phase III until GEM has paid the Carried
Interest Amount. Within ten (10) days after Ohio Triangle’s receipt of the Third
Lease Payment, the Operator shall submit to GEM an AFE for 100% of the estimated
costs for all operations to be conducted pursuant to the Phase II Report for the
first calendar quarter. GEM shall pay to the Operator the total AFE amount
within thirty (30) days from its receipt of the AFE and shall contemporaneously
deliver a fully executed AFE. Thereafter the Operator shall submit to GEM at
least thirty (30) days prior to the next calendar quarter an AFE for 100% of the
estimated costs for all operations to be conducted pursuant to the Phase II
Report for the next calendar quarter. GEM shall pay to the Operator the total
AFE amount within thirty (30) days from its receipt of the AFE and shall deliver
an executed AFE with its payment. The Operator shall continue to submit AFE’s on
a quarterly basis until such time as the Carried Interest Amount has been
reached. Once the Carried Interest Amount is met, then Phase III shall end.
Subject to Section 9.16 of this Agreement, failure by GEM to timely pay the full
amount of each AFE submitted by the Operator for the Phase III costs shall cause
the Agreement to terminate and become null and void as between the Parties. GEM
shall only be entitled to an assignment of a forty (40) acre production unit, as
to all depths, surrounding each well drilled. Said forty (40) acre production
unit shall be the closest quarter (1/4) quarter (1/4) section of land
surrounding each such well.

3.5 Ohio Triangle’s Carried Interest. Notwithstanding anything to the contrary
contained herein, GEM hereby agrees to pay for or carry Ohio Triangle’s interest
in all operations conducted in Phases I, II, and III in the Triangle Prospect
Area until such time as GEM has expended a total amount of Seven Million Five
Hundred Thousand And No/100 Dollars ($7,500,000.00) in the Triangle Prospect
Area (the “Carried Interest Amount”), without regard to any production proceeds
or other income received by GEM with respect to the Triangle Prospect. For the
purpose of calculating the total amount expended by GEM, the sum shall include
the First, Second, and Third Lease Payments, all costs expended in Phase I, II
and III, all lease acquisition costs in Phase II, any costs under the indemnity
provisions of Section 8.2 and Section 8.3, all actual costs (including salaries
and benefits per COPAS guidelines) incurred and paid by GEM for its technical
employees but only to the extent they are used directly on the Project, any
reimbursement paid to surface owners for damages caused by the Project’s
activities, any expenses for expenditures related to any bond or letter of
credit required by any governmental authority or any rule, law, statute, or
administrative regulations, and all other costs paid by GEM to Ohio Triangle or
to the Operator or to any other person or entity providing services to the
Triangle Prospect Area, other than persons or entities related to GEM, except as
specified above. GEM shall provide to Ohio Triangle on a quarterly basis a
statement identifying the total amounts expended in the Triangle Prospect

 

8



--------------------------------------------------------------------------------

Area; such amounts shall be subject to audit by Ohio Triangle pursuant to the
Triangle Prospect Operating Agreement. At such time as GEM has expended
$7,500,000.00 in the Triangle Prospect Area, the Parties shall thereafter share
all costs in proportion to their interests as set forth in Section 4.1 below;
with respect to costs or services incurred or contracted for prior to the final
payment of the Carried Interest Amount, Ohio Triangle shall pay its share of
such costs or services that become due after such final payment, regardless of
whether it signed an AFE or consented to the operation. In addition, as
interests are assigned to GEM under Section 4.2, Ohio Triangle shall be
responsible for direct operating expenses on the well(s) related to the
assignment in accordance with its ownership interest under Section 4.1,
regardless of whether the full amount of the Carried Interest Amount has been
paid. For this purpose, operating expenses do not include costs of deepening,
side tracking, re-completing a well, overhead costs, or any capital
expenditures; such costs of deepening, side tracking, re-completing a well,
overhead costs, or any capital expenditures are to be paid by GEM as part of the
Carried Interest Amount.

3.6 Subsequent Operations. After the completion of Phase III, all subsequent
wells and facilities within the Triangle Prospect Area, and the reworking,
deepening, side tracking, re-equipping or re-completion of prior wells drilled
within the Triangle Prospect Area (the “Subsequent Operations”) shall be subject
to the Triangle Prospect Operating Agreement.

3.7 Limit on Expenditures under AFEs. Notwithstanding the foregoing, in the
event any single operation covered by a multiple operation AFE provided
hereunder, or under the Triangle Prospect Operating Agreement, experiences an
excess of actual costs over the AFE’d amounts for a single operation which is in
excess of 20% of the AFE’d amounts (exclusive of any costs for plugging and
abandonment and/or reclamation for any such single well or operation) or if the
single operation is projected to be in excess of 20% of the AFE’d amount
(exclusive of any costs for plugging and abandonment and/or reclamation for any
such single well or operation), either Party may elect to require the Operator
to cease that operation (and plug and abandon any well).

ARTICLE IV.

PARTIES AND INTEREST IN PROSPECT AREA

4.1 Parties and Interests. The interest of each Party hereto in and to the
Triangle Prospect Area (“Triangle Prospect Area Interest”) shall be as follows:

 

Party

   Triangle Prospect Area Interest

Ohio Triangle

   35% 

GEM

   65% 

Notwithstanding the interests of the Parties set forth above, Ohio Triangle owns
100% of the Leases subject to GEM’s right to earn interest in the Leases as a
result of GEM’s full participation in Phase II and Phase III and full compliance
with the terms of this Agreement.

 

9



--------------------------------------------------------------------------------

4.2 Interests Earned by GEM. Subject to Section 9.16, if GEM timely pays all
sums as required in Section 3.2 and Section 3.3, GEM shall earn an assignment of
its proportionate interest as set forth in Section 4.1 as to forty (40) acre
production unit, as to all depths, surrounding each well drilled and completed
in the Triangle Prospect Area in Phase II and all Additional Acreage acquired.
Said forty (40) acre production unit shall be the closest quarter (1/4) quarter
(1/4) section of land surrounding each such well. Should GEM either elect or be
deemed to have elected to not proceed with Phase III or fails to expend the
total Carried Interest Amount, GEM shall hereby grant Ohio Triangle a continuing
option, which option shall expire one hundred eighty (180) days after GEM either
elects or is deemed to have elected not to proceed with Phase III, to acquire
all of GEM’s interest in the Leases for the payment of Two Hundred Thousand and
No/100 Dollars ($200,000.00) and/or acquire GEM’s interest in any Additional
Acreage, by paying to GEM, GEM’s proportionate share, as set forth in
Section 4.1, of the actual costs incurred for the Additional Acreage (i.e., Ohio
Triangle would pay to GEM sixty five percent (65%) of the actual costs incurred
for the Additional Acreage). At the completion of Phase III pursuant to
Section 3.5 and if GEM has paid all sums required in Section 3.4 GEM shall earn
an assignment of its proportionate interest as set forth in Section 4.1 as to
all Leases and Additional Acreage within the Triangle Prospect Area.

4.3 Assignment of Earned Interests. The assignment and conveyance of the
interests earned by GEM hereunder shall include the following representations
and warranties:

 

  (i) the assignment shall be without warranty of title, express or implied,
except for claims made by through or under Ohio Triangle, but not otherwise;

 

  (ii) Ohio Triangle has the full authority to execute and deliver the
assignment provided for herein in order to convey to GEM the full interest as
contemplated hereunder;

 

  (iii) Ohio Triangle owns 100% of the Leases and Additional Acreage being
assigned or conveyed subject to GEM’s right to earn interests in the Leases as a
result of GEM’s full participation in Phase II and Phase III and full compliance
with the terms of this Agreement;

 

  (iv) GEM shall receive a net revenue interest not less than 82.5% based on a
100% Working Interest, and Ohio Triangle shall reserve an overriding royalty
interest equal to the deference between the original landowner’s royalty and
82.5% net revenue interest, proportionately reduced to the interest to be
conveyed.

 

  (v)

The interests assigned hereunder to GEM shall be free and clear of any
mortgages, liens, burdens, or encumbrances, of any character or kind,
originating by through or under Ohio Triangle, except for leases and burdens
contemplated under this Agreement. The assignment and conveyance shall be in the
form that is attached hereto as Exhibit E. . In the event a lease within the

 

10



--------------------------------------------------------------------------------

 

Triangle Prospect Area covers less than the full undivided mineral interest in
the lands covered thereby, then the interest to be conveyed herein, shall be
proportionately reduced in direct proportion to that which the mineral interests
actually covered under said lease.

NOTWITHSTANDING THE FOREGOING, the Parties hereby stipulate and agree that the
net revenue interests that may be assigned hereunder, as a result of a farm-in
from an unrelated third party whereby an interest in the Triangle Prospect Area
may be earned or acquired, shall be the same net revenue interest acquired
pursuant to the terms of said farm-in. Notwithstanding anything to the contrary
contained herein, said assignment shall only be delivered to GEM upon the timely
payment of all monies set forth herein, subject to Section 9.16. Each Party
agrees to assume and hold each of the other Parties harmless from said Party’s
respective share of the conditions, terms and obligations of the Leases and
Agreements.

4.4 Overriding Royalty. Subject to the following limitations, Ohio Triangle
shall be entitled to receive an overriding royalty interest (“Overriding Royalty
Interest”) in all leases and interests acquired as Additional Acreage or as a
result of the Triangle Prospect Area of Mutual Interest (this provision is not
applicable to the Leases and Agreements) equal to the difference between the
royalty burden imposed on the original lease and eighty two and one-half percent
(82.5%).

 

  (i) In no event may the overriding royalty exceed 5%, proportionately reduced;

 

  (ii) In no event may the overriding royalty be less than 1%, proportionately
reduced, even if it results in GEM receiving a smaller net revenue interest than
is provided for in this Section 4.4 above;

 

  (iii) The Overriding Royalty Interest shall be free and clear of all costs of
exploration, drilling, completion and production, but shall bear its
proportionate share of all severance and ad valorem taxes and its proportionate
share of all costs incurred after the wellhead in making such production
marketable and transporting it to market, which shall never exceed a maximum of
twenty five cents ($00.25) per mmbtu;

 

  (iv) The Overriding Royalty Interest shall apply to all of the Triangle
Prospect Area Interest; that is, Ohio Triangle’s interest shall be burdened
along with GEM’s interest; and

 

  (v) No Overriding Royalty Interest shall apply to any leases in which less
than all of the expense bearing, or working interest is acquired by the
Parties(but without regard to unleased interests); and

 

  (vi) No Overriding Royalty Interest shall apply to any leases which are
acquired by the Parties in a joint venture or partnership with parties that are
unrelated to GEM and/or Ohio Triangle.

 

11



--------------------------------------------------------------------------------

  (vii) In the event of the acquisition of a lease in the Triangle Prospect Area
of Mutual Interest under Section 5.4, the Overriding Royalty Interest shall
apply except as follows:

 

  (a) No Overriding Royalty Interest shall apply to any leases acquired by a
farm-in or similar means under which an interest in leases is acquired by
drilling;

4.5 Additional Leases Acquired. Notwithstanding any other provision of this
Agreement under which GEM forfeits or surrenders its interest, if the Carried
Interest Amount has not been reached at the time of such forfeit, and additional
leases or other interests have been acquired under this Agreement after the date
of this Agreement and have been paid for by GEM, GEM shall not be required to
surrender such additional leases until it has been reimbursed for the actual,
out of pocket, acquisition costs incurred and paid by GEM for such additional
leases.

ARTICLE V.

OPERATIONS

5.1 The Triangle Prospect Operating Agreement. All operations in the Triangle
Prospect Area shall be governed by the terms of the Triangle Prospect Operating
Agreement. Notwithstanding the foregoing, the Parties stipulate and agree that
none of the Triangle Prospect Operating Agreement’s non-consent provisions shall
in any manner be applicable until after the completion of Phase III; however,
the default provisions of the Triangle Prospect Operating Agreement shall be
applicable to the extent that any such provision is not in conflict with the
terms of this Agreement. The Triangle Prospect Operating Agreement is subject to
the terms of this Agreement and shall be in the form attached as Exhibit F (the
“Triangle Prospect Operating Agreement”). In the event of a conflict between the
terms of the Triangle Prospect Operating Agreement and this Agreement, the terms
of this Agreement shall control. The Triangle Prospect Operating Agreement shall
be deemed to have been executed by Ohio Triangle and GEM upon the execution of
this Agreement.

5.2 Operator. Ute Oil shall be designated as the operator of record in the
Triangle Prospect Area, pursuant to the terms of the Triangle Prospect Operating
Agreement and subject to the terms of this Agreement. Ute Oil shall remain the
operator of record of the Triangle Prospect Area through the completion of Phase
III, subject only to (i) its removal or resignation under the terms of the
Triangle Prospect Operating Agreement or (ii) a vote of 75% of the working
interest owners by interest without regard to the provisions of the Triangle
Prospect Operating Agreement. For the purposes of this Agreement the term
“Operator” shall mean the operator of record.

5.3. Triangle Prospect Area of Mutual Interest.

(a) By the execution of this Agreement, the Parties establish an Area of

 

12



--------------------------------------------------------------------------------

Mutual Interest covering the Triangle Prospect Area. If, during the term of this
Agreement, any Party acquires a legal or beneficial interest, or the right to
acquire same, in a coal bed methane lease, oil and gas lease, mineral interest,
royalty or overriding royalty (excluding the Overriding Royalty Interest),
production payments, net profits interest or any other interest in oil or gas
(an “AMI Interest”) within the Triangle Prospect Area of Mutual Interest, then
such Party (the “Acquiring Party”) shall promptly notify the other Party hereto
(the “Non-Acquiring Party”) advising that such interest has been acquired. The
notification shall set forth the direct costs incurred by the Acquiring Party in
connection therewith (the “Acquisition Costs”), along with any documents
relating to the acquisition of the AMI Interest, all title information, and an
invoice of the Acquisition Costs to the Non-Acquiring Party. The Non-Acquiring
Party shall have a fourteen (14) day period after proper notice has been
received in which to elect to acquire its proportionate Triangle Prospect Area
Interest in such interest by paying the Acquiring Party its proportionate share
of the Acquisition Costs as determined by Section 5.3(b) and Section 5.4(c). An
election to acquire an interest in such an AMI Interest by a Non-Acquiring Party
must be made by giving written notice to the Acquiring Party of the intent to so
acquire, accompanied with the appropriate payment of its share of the
Acquisition Costs (the “Non-Acquiring Party’s AMI Payment”); this notice and
payment must be made on or before the expiration of the fourteenth (14th) day
after receipt of the notice that the interest had been acquired. Failure to
timely make such notice of election and payment within said time period will be
deemed an election to not acquire an interest. If any Party elects to not
acquire an interest, the Acquiring Party shall notify the Non-Acquiring Party
who did elect to acquire an interest and said Party shall have fourteen
(14) days from the date of its notice in which to elect to acquire and pay a
proportionate share of the interest which was not taken, in the proportion that
the interest of each of said Party’s Triangle Prospect Area Interest bears to
the total Triangle Prospect Area Interest of all of the Parties remaining with
an interest in said AMI Interest. Within five (5) business days after the
receipt of payment, the Acquiring Party shall execute and deliver to the Parties
who have acquired an interest therein a recordable assignment of said interest.
All AMI Leases in which any of the Parties acquire an interest therein pursuant
to this provision shall be subject to the terms of this Agreement and the
Triangle Prospect Operating Agreement. An AMI Lease must be free and clear of
liens and burdens other than such liens and/or burdens which were reserved or
created by unrelated parties prior to the acquisition by the Acquiring Party and
must be fully disclosed to the Non-Acquiring Party when notice is given of the
acquisition of an AMI Lease. If an Acquiring Party fails to give timely notice
of liens or burdens associated with an AMI Lease to the Non-Acquiring Party,
then the Non-Acquiring Party may elect to re-assign its interests in the AMI
Lease to the Acquiring Party, and the Acquiring Party must return all monies
paid by Non-Acquiring Party, along with reasonable expenses, including, without
limitation, attorney fees, of the Non-Acquiring Party.

(b) Ohio Triangle shall receive its Overriding Royalty Interest in any leases
constituting an AMI Interest pursuant to Section 4.4.

(c) Upon the completion of the lease acquisition portion of Phase II (as defined
in Section 3.3(a) herein above) either Party may propose the creation of a lease
acquisition budget designed to acquire interests within the Triangle Prospect
Area of Mutual Interest. Upon the mutual written agreement of GEM and Ohio
Triangle, the proposing party shall submit an AFE to the non-proposing party
outlining the area wherein the interests will

 

13



--------------------------------------------------------------------------------

be acquired and the estimated costs for the acquisition, which will include,
without limitation, all bonus, brokerage, legal, recording fees and
miscellaneous expenses. Upon the payment of the non-proposing party’s share of
the estimated AFE costs, the proposing party shall begin its activities in the
acquisition of interests within the Triangle Prospect Area of Mutual Interest.
All interests acquired pursuant to this section shall be owned by the parties
pursuant to Section 4.1.

(d) Although the Triangle Prospect Area is subject to the Triangle Prospect Area
of Mutual Interest, the ownership and payment provisions of this Section 5.3
(a) shall not apply to the Additional Acreage acquired in accordance with
Section 3.3(a).

5.4 Interests Not Subject to This Agreement. Any AMI Lease in which only one
Party participates shall be free and clear of this Agreement, including its
exhibits. In other words, if an interest is offered under Section 5.3, and no
other Party elects to participate, the offered interest is no longer subject to
this Agreement.

5.5 Parties Subject to Triangle Area of Mutual Interest. Parties who have signed
this Agreement, other than GEM, and Ohio Triangle have done so solely for the
purpose of agreeing that he, she, or it is bound by the terms of Section 5.3,
and Article 6 of this Agreement and is thereby required to tender any AMI Lease
it acquires to GEM and Ohio Triangle and is not entitled to retain or receive
any interest therein.

5.6 Modifications to Operating Agreement. Notwithstanding the adoption of the
Triangle Prospect Operating Agreement in Section 5.1 above, and as otherwise
modified by this Agreement, Ohio Triangle and Ute Oil Company agree that if Ute
Oil Company ever sells, transfers, or conveys 50% interest or more of the shares
of stock currently held in Ute Oil Company, Ute Oil Company shall be deemed, at
the option of GEM, to have resigned immediately as Operator under the Triangle
Prospect Operating Agreement, without any further action necessary to be taken
by any Non-Operator. Ute Oil Company undertakes and agrees to inform GEM, in
writing, of the change in ownership of Ute Oil Company of 50% or greater.

ARTICLE VI.

RECORDS AND DATA

6.1 Data. The Operator under the Triangle Prospect Operating Agreement shall,
during the term of this Agreement maintain accurate land, land accounting, and
geological and mapping records relating to the Triangle Prospect Area. Subject
to the terms of this Agreement, each Party, proportionate to its Triangle
Prospect Area Interest will jointly own and be entitled to receive, copy and
possess all such land, legal and geological information, maps (including
interpretational maps) and data developed by the Operator or any of the Parties
in connection with the Triangle Prospect Area (“Data”). The Operator shall
provide access, during normal business hours to the Data to any Party.

 

14



--------------------------------------------------------------------------------

6.2 Confidential Information. The Data is confidential information and any Data
disclosed or delivered by the Operator to any of the Parties shall be
prominently marked as being confidential. The Parties and Operator shall protect
the Data against disclosure using the same degree of care, but no less than a
reasonable degree of care, as each uses to protect its own confidential
information. The Parties and Operator shall each ensure that its officers and
employees who may have access to the Data are legally obligated to preserve the
confidentiality of such information. This Agreement imposes no confidentiality
obligation upon the Parties with respect to any Data disclosed under this
Agreement which: (a) was in the Party’s possession prior to receipt from the
Operator; or (b) is rightfully received by the Party from a third party without
a duty of confidentiality; or (c) is disclosed by the Operator to a third party
without a duty of confidentiality on the third party; or (d) is independently
developed by the Party. This Agreement imposes no confidentiality obligation
upon the Parties or the Operator with respect to any Data disclosed under this
Agreement which: (a) is or becomes a matter of public knowledge through no fault
of the Party or the Operator; or (b) is required to be disclosed by operation of
law or court order; or (c) is disclosed by the Party or the Operator with the
other Parties’ and Operator’s prior written approval. Each Party agrees to give
the other Party and the Operator, and the Operator agrees to give the Parties,
an adequate opportunity to interpose an objection or take action to assure
confidential handling of the Data before making any use or disclosure in
reliance upon one of the foregoing exceptions.

6.3 Utilization of Data. Each Party and the Operator shall have the right to use
the Data in connection with the joint exploration and development of the
Triangle Prospect Area. Except as provided in Section 6.4 below, neither the
Operator nor an of the Parties shall have the right to sell, trade, share,
disclose, distribute, or exchange the Data during the term of this Agreement
without the prior written consent of all the other Parties. The Data may be sold
or exchanged upon the unanimous consent of the Parties.

6.4 Disclosure of Data. Notwithstanding the confidentiality obligations of he
Parties and the Operator under Section 6.2, each Party may disclose the Data
only to: (i) third parties in connection with bona fide negotiations with such
third parties for farmout or farm-in agreements with the disclosing Party
covering all or parts of the Triangle Prospect Area; (ii) third parties with a
bona fide interest in entering into agreements to purchase all or a portion of a
Party’s Triangle Prospect Area Interest, or otherwise participating in the
exploration and/or development of all or parts of the Triangle Prospect Area
with the disclosing Party; or (iii) any consultant retained by a Party to
evaluate the Data; provided, however, that all third parties to which the Data
is to be disclosed during the term of this Agreement must execute prior to
review of the Data, a Confidentiality/Non-Circumvention Agreement in a form
acceptable to all Parties, and provided that the Data is prominently marked as
being confidential.

ARTICLE VII

TERM

 

15



--------------------------------------------------------------------------------

7.1 Term. The obligations of the Parties pursuant to this Agreement shall be for
a term of five (5) years from the Effective Date, and as long thereafter as any
Lease and Agreement acquired by the Parties pursuant to this Agreement remains
in force and effect, unless sooner terminated under the provisions hereof or by
the agreement of the Parties.

ARTICLE VIII.

RELATIONSHIP OF PARTIES

8.1 No Partnership. The liabilities of the Parties hereunder shall be several,
but not joint or collective. The Parties hereto expressly do not intend to
create, and no provision hereof shall be construed as creating a partnership,
joint venture, mining partnership, corporation, association, agency relationship
or other relationship whereby any Party shall ever be held liable for the acts
either by omission or commission, of the other, the liability of all the
respective Parties being several and not joint or collective. Except as
expressly provided in this Agreement or in connection with the sale of
production and the disposition of proceeds thereof, the Parties hereto expressly
do not intend to create, and no provision hereof shall be construed as creating
an agency relationship. Each Party shall be individually responsible for its own
obligations as set out in this Agreement and in the Triangle Prospect Operating
Agreement, and all exhibits attached thereto. However, if for federal income tax
purposes, this Agreement and the operations hereunder are regarded as a
partnership, each party thereby affected elects not to be excluded in the
application of all of the provisions of Subchapter “K” Chapter 1, Subtitle “A”
of the Internal Revenue Code of 1986, as amended (hereinafter referred to as the
“Code”), as permitted and authorized by Section 761 of the Code and the
regulations promulgated thereunder. Should there be any requirement that each
Party hereby affected give further evidence of this election, each such Party
shall execute such documents and furnish such other evidence as may be required
by the Federal Internal Revenue Service or as may be necessary to evidence this
election. No Party shall give any notice or take any other action inconsistent
with the election made hereby. In making the foregoing election, each Party
states that the income derived by such Party from operations hereunder can be
adequately determined without computation of partnership taxable income.

8.2 Third Party Claim and Liability. ANY THIRD PARTY DAMAGE CLAIM OR SUIT OF ANY
KIND ARISING DIRECTLY FROM ANY OPERATIONS CONDUCTED PURSUANT TO THE TERMS OF
THIS AGREEMENT AND ALL COSTS AND EXPENSES OF HANDLING, SETTLING, OR OTHERWISE
DISCHARGING SUCH CLAIM OR SUIT SHALL BE AT THE JOINT EXPENSE OF THE PARTIES
PARTICIPATING IN THE AGREEMENT OR BY THE OPERATION GIVING RISE TO THE CLAIM,
EACH PARTY’S RESPONSIBILITY BEING IN THE PROPORTION OF THEIR TRIANGLE PROSPECT
AREA INTEREST IN THE AGREEMENT OR OPERATION GIVING RISE TO THE CLAIM OR SUIT,
REGARDLESS OF WHETHER OR NOT SUCH THIRD PARTY DAMAGE CLAIM OR SUIT IS FOUND TO
ARISE IN WHOLE OR IN PART FROM THE SOLE OR CONCURRENT NEGLIGENCE OF ANY PARTY
HERETO; PROVIDED, HOWEVER, THAT THIS SECTION 8.2 SHALL NOT APPLY TO ANY DAMAGE
CLAIM OR SUIT ARISING AS A RESULT OF A PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. THE PARTIES REPRESENT THAT, TO THE BEST OF THEIR KNOWLEDGE, NO SUCH
THIRD PARTY ADVERSE CLAIM OR SUIT PRESENTLY EXISTS. IN THE EVENT AN SUCH CLAIM
OR SUIT IS MADE AGAINST ANY

 

16



--------------------------------------------------------------------------------

PARTY HERETO, SUCH PARTY SHALL IMMEDIATELY NOTIFY THE OTHER PARTIES, AND THE
CLAIM OR SUIT SHALL BE JOINTLY HANDLED BY ALL OF THE PARTIES HERETO
PARTICIPATING IN THE OPERATION GIVING RISE TO THE CLAIM OR SUIT.

8.3 Waiver of Consumer Protective Act-Deceptive Trade Practices. DECEPTIVE TRADE
PRACTICES. AS PARTIAL CONSIDERATION FOR THE PARTIES AGREEING TO ENTER INTO THIS
AGREEMENT, THE PARTIES EACH CAN AND DO EXPRESSLY WAIVE THE PROVISIONS OF THE
TEXAS DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT, ARTICLE 17.41, ET SEQ.,
TEXAS BUSINESS AND COMMERCE CODE, AND ANY APPLICABLE SIMILAR LAW OF ANY OTHER
STATE, A LAW THAT GIVE CONSUMERS SPECIAL RIGHTS AND PROTECTIONS, AND ALL THE
CONSUMER PROTECTION LAWS OF THE STATE OF TEXAS, OR ANY OTHER STATE, APPLICABLE
TO THIS TRANSACTION THAT MAY BE WAIVED BY THE PARTIES. IT IS NOT THE INTENT OF
THE PARTIES HERETO TO WAIVE AND THE PARTIES SHALL NOT WAIVE ANY APPLICABLE LAW
OR SUB-PART THEREOF WHICH IS PROHIBITED BY LAW FROM BEING WAIVED. THE PARTIES
HERETO REPRESENT THAT THEY HAVE HAD AN ADEQUATE OPPORTUNITY TO REVIEW THE
PRECEDING WAIVER PROVISION, INCLUDING THE OPPORTUNITY TO SUBMIT THE SAME TO
LEGAL COUNSEL FOR REVIEW AND COMMENT AND AFTER CONSULTATION WITH AN ATTORNEY OF
THEIR OWN SELECTION, VOLUNTARILY CONSENT TO THIS WAIVER, AND UNDERSTAND THE
RIGHTS BEING WAIVED HEREIN.

8.4 Bankruptcy. If, following the granting of relief under the Bankruptcy Code
to any Party hereto as debtor thereunder, this Agreement and the Triangle
Prospect Operating Agreement shall be held to be an executory contract under the
Bankruptcy Code, then any remaining Party(ies) shall be entitled to
determination by debtor or any trustee for debtor within thirty (30) days from
the date an order for relief is ordered under the Bankruptcy Code as to the
rejection or assumption of this Agreement. In the event of an assumption, such
Party(ies) seeking determination shall be entitled to have all of debtor’s
existing defaults under this Agreement cured within five days of such
assumption, and to be provided adequate assurances as to the future performance
of the debtor’s obligation hereunder and the protection of the interest of all
Parties. The debtor shall satisfy its obligations to provide adequate assurances
by either advancing payments or depositing the debtor’s proportionate share of
expenses in escrow.

ARTICLE IX.

MISCELLANEOUS

9.1 Assignments. The terms of this Agreement will be binding on the Parties
hereto, their successors and assigns. Any assignment or encumbrance of a Party’s
interest in and to any Leases and Agreements covering the Triangle Prospect Area
or the Triangle Prospect Area of Mutual Interest shall be made expressly subject
to this Agreement and the Triangle Prospect Operating Agreement, and any
assignee shall be deemed to have expressly assumed its proportionate share of
the liabilities under this Agreement form and after the effective date of such
assignment; the assigning Party shall remain fully liable for its

 

17



--------------------------------------------------------------------------------

obligations prior to such effective date. This provision also applies to
successor-in-interest who acquires a Party’s interest under this Agreement
through foreclosure.

9.2 Notices. All notices made by one Party to one or more other Parties shall be
in writing and delivered in person, by email, or by United States mail, courier
service, telecopy, postage or charges prepaid and addressed to such Parties at
the addresses listed below. Notice given under any provision hereof shall be
deemed delivered only when received by the Party to whom such notice is
directed, and the time for such Party to deliver any notice in response thereto
shall run from the date the originating notice is received. All originating
email or telecopy notices shall be confirmed by mailing such notice by United
States mail, but the date of receipt shall be the date such email or telecopy
was delivered to the computer or telecopy machine of the recipient. The
responsive notice shall be deemed delivered when deposited in the United States
mail or at the office of the courier or upon transmittal by telecopy or email,
to the Party as follows:

 

 

Ohio Triangle:

              GEM:

111 Soledad, Suite 250

      580 Westlake Park Blvd., Suite 750

San Antonio, Texas 78205

      Houston, Texas 77079      

Attention: Mr. Harvey V. Risien, Jr.

              Attention: Mr. Jim Denny      

Telephone: (210) 225-0800

              Telephone: (281) 504-4021

Facsimile: (210) 225-8282

      Facsimile: (281) 504-4123

E-Mail: hvrisien@sbcglobal.net

      E-Mail: jdenny@gemtx.com      

With a copy to:

           

Oil Transaction

      Elmer A. Johnston

3480 Buskirk Ave, Suite 330

              General Counsel to GEM

Pleasant Hill, CA 94523

      180 State Street, Suite 200       Southlake, Texas 76092      

Telephone: (925) 933-5464

              Telephone: (817) 424-2424

Facsimile: (925) 947-3920

      Facsimile: (817) 488-0971

E-Mail: oiltrans@sbcglobal.net

      E-Mail: eaj@harkenenergy.com

A Party may change its address by giving notice to the other Parties, in the
manner provided in this section, at least ten (10) days prior to the effective
date of such change of address.

9.3 Governing Law. THIS AGREEMENT (INCLUDING ALL ITS EXHIBITS) SHALL, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW WHICH WOULD RESULT IN THE APPLICATION
OF THE LAW OF A DIFFERENT JURISDICTION, BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN TEXAS, EXCEPT THAT TO THE EXTENT THAT THE
LAW OF A

 

18



--------------------------------------------------------------------------------

STATE IN WHICH A PORTION OF THE TRIANGLE PROSPECT AREA IS LOCATED OR WHICH IS
OTHERWISE APPLICABLE TO A PORTION OF THE TRIANGLE PROSPECT AREA NECESSARILY
GOVERNS WITH RESPECT TO PROCEDURAL AND SUBSTANTIVE MATTERS RELATING TO THE
CREATION, TRANSFER AND ENFORCEMENT OF THE LEASES AND OTHER INTEREST IN MINERALS,
IN WHICH CASE THE LAW OF SUCH STATE SHALL APPLY TO THE PORTION OF THE TRIANGLE
PROSPECT AREA LOCATED WITHIN SUCH STATE.

9.4 Entirety of Agreement. This Agreement, including its Exhibits, all of which
are incorporated herein by reference, supersedes any and all other agreements,
either verbal or in writing, between the Parties hereto with respect to the
subject matter hereof and contains all of the covenants and agreements between
the Parties with respect to said subject matter. Each Party to this Agreement
acknowledges that no inducements, promises or agreements, verbally or otherwise,
have been relied upon or made by any Party, or anyone acting on behalf of any
Party, which are not embodied herein and that any other agreement, statement, or
promise not contained in this Agreement shall not be valid or binding.

9.5 Counterparts. This Agreement may be executed in a number of counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement. It shall not be necessary that the Parties hereto
execute a single counterpart hereof, and this Agreement shall be effective when
each Party has executed a counterpart hereof (whether or not any other Party has
executed the same counterpart).

9.6 Amendment. Unless otherwise expressly provided for herein, this Agreement
may only be amended by an instrument in writing signed by all Parties.

9.7 Construction. The Parties acknowledge that they and their respective counsel
have negotiated and drafted this Agreement jointly and agree that the rule of
construction that ambiguities are to be resolved against the drafting Party
shall not be employed in the interpretation or construction of this Agreement.

9.8 Cost of Litigation. If any Party hereto should hereafter institute
litigation against any other Party hereto alleging that such other Party has
breached this Agreement or any contracts or other instrument delivered pursuant
hereto, the non-prevailing Party or Parties (whether plaintiff or defendant) in
such action shall reimburse the prevailing Party for the prevailing Party’s
reasonable attorney’s fees, witness fees court costs, and all other reasonable
costs in connection with such litigation.

9.9 No Third Party Beneficiaries. Nothing in this Agreement (express or implied)
is intended or shall be construed to confer upon any person or entity not a
Party any right, remedy or claim under or by reason of this Agreement.

9.10 Subject Headings. The subject headings of the articles, sections and
subsections of this Agreement are included solely for purposes of convenience
and reference only, and shall not be deemed to explain, modify, limit, amplify
or aid in the meaning, construction or interpretation of any of the provisions
of this Agreement.

 

19



--------------------------------------------------------------------------------

9.11 Securities Law. The Parties have entered into this Agreement for their own
accounts and shall acquire any Leases hereunder for their own accounts and not
with the intent to make a distribution thereof within the meaning of Securities
Act of 1933 and the rules and regulations pertaining to it or distribution
thereof in violation of any applicable securities laws. The Parties acknowledge
that each Party and their respective officers, managers, members, and/or
directors are sophisticated and experienced investors who have engaged actively
in the oil and gas business, or other business with limited liquidity and/or
high risk and is are Accredited Investors as that term is defined in the
Securities Act of 1933, as amended. The Parties, at their sole risk and expense,
have either conducted their own independent evaluation of the interests
identified herein, or having been provided the opportunity have elected to not
exercise that opportunity.

9.12 Further Assurances. Each Party hereto shall from time to time do and
perform such further acts and execute and deliver such further instruments,
assignments and documents as may be required or reasonably requested by the
Parties to carry out and effect the intentions and purposes of this Agreement.

9.13 Rights Cumulative. The rights, remedies, and powers granted to the Parties
under this Agreement shall be cumulative and shall not be exclusive rights,
remedies and powers, but shall be in addition to all other rights, remedies and
powers available at law or in equity, by virtue of any statute or otherwise, and
may be exercised from time to time concurrently or independently and as often
and in such order as deemed expedient.

9.14 No Waiver. The failure of any Party hereto to insist upon strict
performance of any provision hereof shall not constitute a waiver of or estoppel
against asserting, the right to require such performance in the future, nor
shall a waiver or estoppel in any once instance constitute a waiver or estoppel
with respect to a later breach of a similar nature or otherwise.

9.15 Unenforceable Provisions. If any part of this Agreement is invalid or
unenforceable, the other provisions of this Agreement shall remain in full force
and effect and shall be liberally construed to effectuate the intent of this
Agreement.

9.16 Cure Period. In the event of a payment default by a Party under the terms
of this Agreement, such defaulting party shall have ten (10) days after
receiving written notice of such default, in accordance with Section 9.2 of this
Agreement, to cure the default. After the Carried Interest Amount is reached,
this Section 9.16 shall no longer apply, nor shall any forfeiture provisions of
this Agreement (other than those related to the AMI) and all payment provisions
and times shall be governed by the Triangle Prospect Operating Agreement.

9.17 Public Announcements. The Parties to this Agreement hereby stipulate and
agree that no Party (including any of its parents, affiliates, or subsidiaries)
shall issue a public statement or press release with respect to the transaction
contemplated herein(including the price and other contract terms), the Triangle
Prospect Area, or the operations contemplated herein, without the prior written
consent of the other Party, except as required by law, disclosure requirements
of any recognized securities exchange, applicable securities laws, or by any
applicable rules, regulations, or orders of any

 

20



--------------------------------------------------------------------------------

governmental authority or agency having jurisdiction and then only after prior
consultation with and approval as to content by the other Party. The Parties
agree that such approval will not be unreasonably withheld and will be given in
a timely manner.

9.18 Time. The Parties stipulate and agree that TIME IS OF THE ESSENCE IN THIS
AGREEMENT.

IN WITNESS WHEREOF, this Agreement is executed, accepted and agreed to by the
Parties effective as of the Effective Date first set forth above.

 

OHIO TRIANGLE, L.P. By:  

/s/ Harvey V. Risien, Jr.

 

Harvey V. Risien, Jr., President of

25-25 Corp., its General Partner

 

GEM-CBM COMPANY By:  

/s/ James W. Denny, III

 

James W. Denny, III,

President and CEO

Ute Oil Company d/b/a A.C.T. Operating Company executes this Agreement solely
for the purpose of stating that, for good and valuable consideration, the
sufficiency of which is hereby confessed, Ute Oil Company d/b/a A.C.T. Operating
Company is bound by the terms of Sections 5.3 and 5.5 and Article 6 of this
Agreement.

UTE OIL COMPANY, doing business as A.C.T. Operating Company

 

By:  

/s/ Donald W. Raymond

 

Donald W. Raymond, President

 

21